Exhibit 10.2

LOGO [g58696image002.jpg]

OMNIBUS EQUITY INCENTIVE PLAN

DIRECTORS’ OPTION AWARD AGREEMENT

Greater Bay Bancorp, a California corporation (the “Company”), hereby grants an
Option, subject to the terms, conditions, and restrictions of the Greater Bay
Bancorp Omnibus Equity Incentive Plan (the “Plan”), this Option Award Agreement,
and Appendix A (attached) (the Option Award Agreement and Appendix A are
collectively referred to as the “Award Agreement”). The capitalized terms used
in the Award Agreement that are defined in the Plan shall have the same meanings
herein as are set forth in the Plan.

 

Optionee:

   «Fname» «Lname»   

Grant Date:

   «Grant_Date»   

Exercise Price per Share:

   $«Price»   

Total Number of Shares of Stock Subject to Option:

   «Shares»   

Term/Expiration Date:

                                               

Earliest Exercise Dates:

The Option shall become exercisable cumulatively from the Grant Date as set
forth below. Except as otherwise provided in the Award Agreement, Options will
not become exercisable unless the Optionee continues to be a Director,
Consultant or Employee through January 1 of the calendar year in which the
applicable date set forth below occurs.

«Vest1» of Shares on «Vest1Date»

«Vest2» of Shares on «Vest2Date»

«Vest3» of Shares on «Vest3Date»

«Vest4» of Shares on «Vest4Date»

«Vest5» of Shares on «Vest5Date»

 

1



--------------------------------------------------------------------------------

Termination of Service:

In the event of the Optionee’s Termination of Service, the Option will expire as
follows:

 

  •   Termination of Service for Cause: Immediately upon notice of Termination
of Service.

 

  •   Termination of Service for any other reason: December 31 of the calendar
year immediately following the calendar year in which Termination of Service
occurs to the extent the Option has become exercisable on or before December 31
of the year in which Termination of Service occurs.

Provided, however, in no event may the Optionee exercise this Option after the
Term/Expiration Date provided above.

 

GREATER BAY BANCORP

By:

 

 

The Optionee acknowledges and represents that the Optionee is familiar with the
terms and provisions of the Plan and this Award Agreement, and hereby accepts
the Option subject to all its terms and provisions. The Optionee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Board of Directors or its duly appointed Committee upon any questions arising
under the Plan.

 

Dated:                     

  

 

  

Optionee Signature

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS FOR OPTIONS

1. Grant. The Company hereby grants to the Optionee an Option to purchase the
number of shares of Stock at the Exercise Price per share set forth in the Award
Agreement, subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Award Agreement, the terms and conditions of
the Plan shall prevail.

2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the schedule set out in this Award Agreement and the applicable provisions
of the Plan.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice to the Company, in such form as may be provided by the Company from time
to time (the “Exercise Notice”), which shall state the election to exercise some
or all of the then-exercisable portion of the Option, the number of shares of
Stock in respect of which the Option is being exercised, and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
delivered to the Company’s Human Resources Department, or to its designated
agent, at such place and in such manner as the Company may specify from time to
time. The Exercise Notice must be accompanied by payment in full of the Exercise
Price for the shares of Stock being acquired and any applicable withholding
taxes.

No shares of Stock shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, the shares of Stock deliverable on exercise shall be considered
transferred to the Optionee on the date the Company receives a fully executed
Exercise Notice accompanied by payment of the Exercise Price and any applicable
withholding taxes.

(c) Method of Payment. Payment of the Exercise Price shall be by any of the
following methods, or a combination thereof, at the election of the Optionee:

(i) cash; or

(ii) certified check, official bank check or the equivalent thereof acceptable
to the Company; or

(iii) personal check, conditioned upon such personal check being paid by the
financial institution on which it is drawn; or

(iv) by the delivery of an irrevocable direction to a securities broker,
acceptable to the Company, to sell shares of Stock and to deliver all or part of
the sales proceeds to the Company in payment of the Exercise Price and any
withholding taxes; or

 

1



--------------------------------------------------------------------------------

(v) surrender of shares of Stock to the Company in good form for transfer,
provided the shares of Stock (y) have been vested and owned by the Optionee for
more than six (6) months on the date of surrender, and (z) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Stock purchased; or

(vi) Subject to any restrictions or prohibitions imposed by the Sarbanes-Oxley
Act of 2002 or other Applicable Laws, by the delivery of an irrevocable
direction to a securities broker or lender, acceptable to the Company, to pledge
shares of Stock as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the Exercise Price and any withholding
taxes; or

(vii) by authorizing the Company to hold back from the shares of Stock to be
issued upon exercise that number of shares of Stock having a Fair Market Value
equal to the Exercise Price and any withholding taxes.

(d) Minimum Exercise. The Option may not be exercised for less than ten
(10) shares of Stock or for any fractional shares.

(e) Exercise on Change in Control. In the event that a Change in Control occurs,
then, pursuant to the provisions of Section 17(a) of the Plan, the entire Option
shall be fully exercisable, immediately prior to the Change in Control, subject
to earlier expiration or termination of the Option in accordance with the terms
and provisions of the Plan and this Award Agreement. In addition, in the event
of a Change in Control, the Optionee shall have such rights, consistent with the
Merger Agreement, as are specified in Section 17(b) of the Plan.

3. Non-Transferability of Option.

(a) Except as provided below, the Option shall be nontransferable and shall not
be assignable, alienable, saleable, or otherwise transferable by the Optionee
other than by will or the laws of descent and distribution or pursuant to a
Domestic Relations Order. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee. The terms of this Award Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee. No non-permitted transferee of the Optionee shall have any right in or
claim to the Option.

(b) Notwithstanding the foregoing, the Optionee may transfer, without
consideration for such transfer, any Option subject to this Award Agreement, in
whole or in part, to one or more of the following persons (and only the
following persons): (i) the Optionee’s spouse, former spouse, children including
adopted children, step-children, grandchildren, parents, grandparents, brothers,
sisters, aunts, uncles, nieces, nephews, first cousins, mother-in-law,
father-in-law, brothers-in-law, or sisters-in-law (“immediate family members”),
or such other persons as may be approved in writing by the Committee in its sole
and absolute discretion (“approved transferees”), or (ii) a trust or trusts for
the exclusive benefit of the Optionee or any such immediate family members or
approved transferees. Immediate family members, approved transferees and trusts
for their benefit may not retransfer this Option in whole or in part other than
by will or by the laws of descent and distribution, and a transferred Option may
be exercised during the lifetime of the transferee only by such transferee.

 

2



--------------------------------------------------------------------------------

(c) In order to effectuate a transfer pursuant to Section 3(b) above, the
transfer must be in writing in an instrument submitted to the Company within ten
(10) business days after its execution. In such writing, the transferee must
agree to be bound by all of the terms and conditions of the Plan and this Award
Agreement. The Company may grant or withhold its consent to the transfer or the
terms of the transfer in its sole and absolute discretion. In the event the
Company does not notify Optionee in writing of its disapproval of the transfer
or its terms within ten (10) business days of receipt by the Company of a copy
of the written transfer instrument from the Optionee, the transfer shall be
deemed approved.

(d) Transfers of the Option under Section 3(b) above may not be a transfer for
consideration (for example, sales or exchanges of the Option are not permitted).

(e) Following any transfer hereunder, the Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to the
transfer. The term “Optionee” shall be deemed to refer to the transferee, except
that Termination of Service shall continue to be applied with respect to the
original Optionee rather than the transferee. Following any such Termination of
Service, the Option shall be exercisable by the transferee only to the extent
and for the periods specified herein.

4. Tax Withholding.

(a) The Company will assess its requirements regarding federal, state and local
income taxes, FICA taxes, and other applicable taxes (“Tax Items”) in connection
with the Option. These requirements may change from time to time as laws or
interpretations change. The Company will withhold Tax Items if required by law.
Regardless of the Company’s actions in this regard, the Optionee acknowledges
and agrees that the ultimate liability for Tax Items is the Optionee’s
responsibility. The Optionee acknowledges and agrees that the Company:

(i) makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Option, including the subsequent sale
of shares of Stock acquired under the Plan; and

(ii) does not commit to structure the terms of the Option or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax Items.

(b) Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the shares of Stock or book-entry shares will be issued
on behalf of the Optionee unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Optionee with respect to the
payment of Tax Items which the Company determines must be withheld with respect
to such shares of Stock so issuable. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit the
Optionee to satisfy such tax withholding obligation, in whole or in part
(without limitation) by one or more of the following: (i) paying cash,
(ii) delivering to the Company already vested and owned shares of Stock having
an aggregate Fair Market Value (as of the date the withholding is effected)
equal to the amount required to be withheld, or (iii) by authorizing the Company
to hold back a number of shares of Stock otherwise deliverable to the Optionee
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) having an aggregate Fair Market Value (as of the
date the withholding is effected) equal to the amount required to be withheld.

 

3



--------------------------------------------------------------------------------

5. Separate Advice and Representation. The Company is not providing the Optionee
with advice, warranties, or representations regarding any of the legal, tax, or
business effects to Optionee with respect to the Plan or this Award Agreement.
The Optionee is encouraged to seek legal, tax, and business advice from the
Optionee’s own legal, tax, and business advisers as soon as possible. By
accepting this Option and the shares of Stock covered thereby, and by signing
this Award Agreement, the Optionee acknowledges that the Optionee is familiar
with the terms of this Award Agreement and the Plan, that the Optionee has been
encouraged by the Company to discuss the Option and the Plan with the Optionee’s
own legal, tax and business advisers, and that the Optionee agrees to be bound
by the terms of this Award Agreement and the Plan.

6. No Acquired Rights. The Optionee agrees and acknowledges that:

(a) the grant of this Option under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of any
Options or benefits in lieu of any Options, even if Options have been granted
repeatedly in the past and regardless of any reasonable notice period mandated
under local law;

(b) the value of this Option is an extraordinary item of compensation which is
outside the scope of the Optionee’s employment contract, if any;

(c) this Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, retirement benefits, or similar payments;

(d) the future value of the shares of Stock that may be purchased by exercise of
this Option is unknown and cannot be predicted with certainty;

(e) no claim or entitlement to compensation or damages arises from the
termination of this Option or diminution in value of this Option or shares of
Stock purchased under the Plan, and the Optionee irrevocably releases the
Company from any such claim; and

(f) participation in the Plan shall not create a right to further employment
with the Company and shall not interfere with the ability of the Company to
terminate the employment relationship at any time, with or without cause.

7. Term of Option. Subject to earlier termination as provided in the Plan and
this Award Agreement, the Option shall terminate seven (7) years from the Grant
Date, and may be exercised during such term only in accordance with the Plan and
this Award Agreement.

8. Adjustment of Shares. In the event of a subdivision of the outstanding Stock,
a declaration of a dividend payable in shares of Stock, a declaration of a
dividend payable in a form other than shares of Stock in an amount that has a
material effect on the value of shares of Stock, a combination or consolidation
of the outstanding shares of Stock (by reclassification or otherwise) into a
lesser number of shares of Stock, a recapitalization, a spin-off, a merger,
consolidation or other reorganization involving the Company that would not
constitute a Change in Control, or any other similar occurrence, the Company
shall make appropriate adjustments in the number of shares of Stock covered by
the Option and in the Exercise Price of the Option.

 

4



--------------------------------------------------------------------------------

Except as provided in this Section 8, the Optionee shall have no rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend or any other increase or decrease in the number of
shares of any class. Any issue by the Company of shares of any class, or
securities convertible into shares of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of shares of Stock subject to the Option. The grant of the Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

9. Rights as a Shareholder. An Optionee shall have no rights as a shareholder of
the Company with respect to any such shares of Stock until and unless there is
issued a stock certificate or book-entry shares to the Optionee for such shares
of Stock or the shares of Stock are otherwise transferred to the Optionee.

10. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in the Plan or this Award Agreement shall be in writing and
shall be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Committee. Notices shall be
directed, if to the Optionee, at the Optionee’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal office,
attention Human Resources Department.

11. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

12. Counterparts; Further Instruments. This Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Award
Agreement.

13. Amendment. This Award Agreement may be amended or modified by the Committee,
including amendments and modifications that may affect the tax status of any
Option so designated hereunder, provided that any such action may not, without
the consent of the Optionee, impair any rights of the Optionee under this Award
Agreement.

14. Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof. This agreement is governed by the internal substantive laws, but not the
choice of law rules, of California.

 

5